 1 Joseph H. Harrington
 2 United States Attorney
   Eastern District of Washington
 3 Vanessa R. Waldref
 4 Assistant United States Attorneys
   Post Office Box 1494
 5 Spokane, WA 99210-1494
 6 Telephone: (509) 353-2767
 7
                           UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF WASHINGTON
 9   OSCAR RUIZ SIFUENTES,
                                                     Case No. 1:18-cv-03106-TOR
10                                 Plaintiff,
11                                                   JOINT STIPULATED ORDER
                       vs.                           REGARDING PRESERVATION OF
12                                                   PRIVILEGE CLAIMS
13   UNITED STATES OF AMERICA,

14                               Defendant.
15
           The parties agree that the Court may and should adopt the below stipulated Order
16
     as an order of the Court pursuant to Rule 16(b)(3)(B)(iv) of the Federal Rules of Civil
17
     Procedure and that it may be enforceable as any other order of the Court.
18
           1. The production of privileged or work-product protected documents,
19
     electronically stored information (“ESI”) or information, whether inadvertent or
20
     otherwise, is not a waiver of the privilege or protection from discovery in this case or
21
     in any other federal or state proceeding. This Order shall be interpreted to provide the
22
     maximum protection allowed by Federal Rule of Evidence 502(d).
23
           2. Nothing contained herein is intended to or shall serve to limit a party’s right to
24
     conduct a review of documents, ESI or information (including metadata) for relevance,
25
     responsiveness and/or segregation of privileged and/or protected information before
26
     production.
27
28
     JOINT STIPULATED ORDER - 1
          RESPECTFULLY SUBMITTED: October 15, 2018.
 1
 2
          AGREED TO:
 3
     Joseph H. Harrington                 Law Offices of Mariano Morales
 4   United States Attorney
 5   s/Vanessa R. Waldref                 s/James Boyer
     Vanessa R. Waldref                   James Boyer
 6   Assistant United States Attorneys    Morales Law Office
     usawae.VWaldrefECF@usdoj.gov         1410 North 16th Ave
 7                                        Yakima, WA 98902
 8                                        james@mmoraleslawoffice.com

 9
10        SO ORDERED:
11
          DATED this _____
                      7th day of __________________,
                                  November           2018.
12
13
                                ________________________________
14                    ________________________________________________
15                              THE HONORABLE THOMAS O. RICE
                                CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATED ORDER - 2
                                CERTIFICATE OF SERVICE
 1
           I hereby certify that on October 15, 2018, I caused to be delivered via the
 2
     method listed below the document to which this Certificate of Service is attached
 3
     (plus any exhibits and/or attachments) to the following:
 4
 5     NAME & ADDRESS                             Method of Delivery

 6     James Boyer                                ☒CM/ECF System
 7     Morales Law Office                         ☐Electronic Mail
       1410 North 16th Ave                        ☐U.S. Mail
                                                  ☐Other: _______________________
 8     Yakima, WA 98902
       james@mmoraleslawoffice.com
 9
10
11                                                s/Vanessa Waldref
                                                  Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATED ORDER - 3
